ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions for further review filed on behalf of the United States Steel Corporation and of the Hanna Mining Company, Erie Mining and Hibbing Taconite Joint Venture be, and the same are, granted. Briefs shall be filed in the quantity, form and within the time limitations contains in Minn.R.Civ. App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time will be entertained.
The briefs shall address only the following issues:
1. Did the Minnesota Public Utilities Commission exceed its statutory authority in its policy for setting interim rates?
2. Did the Minnesota Public Utilities Commission misapply Minn.Stat. § 216B.16 in denying the taconite customers a refund when the final rate increase was less than its interim increase.
IT IS FURTHER ORDERED that the petition of Peoples Natural Gas Company for further review be, and the same is, denied.